Opinion op the Court by
Judge Settle
Affirming.
In this case the appellee sued for and, by the judgment of the circuit court, recovered the office of chairman of the division board of trustee of educational division No. 2, Russell county, claimed by him under an election held March 1st, 1920, and which the petition alleged to be wrongfully in the possession of the appellant. The latter prosecutes this appeal from the judgment of the circuit court.
The only questions at issue in this case were and are as to the validity of the election of March 1st, 1920, in the absence of the county superintendent of schools, and whether a quorum of the subdistrict trustees of educational division No. 2 was present at the election. The only evidence heard in the court below was that sent up with the record on the appeal in Pierce v. Sullivan, this day decided, and it was agreed that it should be considered in this case. The two cases were submitted and so considered together, and the opinion in Pierce v. Sullivan being conclusive of this case, it is hereby affirmed.